         Case 1:19-cv-09236-KPF Document 36 Filed 11/20/19 Page 1 of 2



                                                                             November 20, 2019

BY ECF

The Honorable Katherine Polk Failla

                                                            MEMO ENDORSED
United States District Judge
United States District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, NY 10007
              Re:    Leibowitz et al. v. iFinex Inc., et al., Case No. 19-CV-09236-KPF.

Dear Judge Failla:

       We represent Plaintiffs in the above-referenced action and write in response to Defendants’
pre-motion letter dated November 15, 2019 (ECF No. 28). Plaintiffs were unable take a position
on Defendants’ pre-motion letter because, during the pre-letter conference, counsel for Defendants
would not disclose the anticipated grounds for their motion.

       Now that Plaintiffs have reviewed Defendants’ filing, they do not oppose allowing
Defendants to file a motion to dismiss – as is their right under the Federal Rules – nor do they
oppose a pre-motion conference to set a briefing schedule. Plaintiffs will oppose the anticipated
motion to dismiss.

                                                    Respectfully,

                                                    ROCHE FREEDMAN LLP

                                                    /s/ Kyle W. Roche
                                                    Kyle W. Roche
                                                    Joseph M. Delich
                                                    185 Wythe Avenue F2
                                                    Brooklyn, New York 11249
                                                    t: (929) 457-0050
                                                    t: (929) 457-0057
                                                    kyle@rochefreedman.com
                                                    jdelich@rochefreedman.com

                                                    Devin (Velvel) Freedman
                                                    200 South Biscayne Blvd. Ste. 5500
                                                    Miami, Florida 33131
                                                    t: (305) 357-3861
                                                    vel@rochefreedman.com
                                                    Counsel for Plaintiffs
cc: Counsel of Record (by ECF)
         Case 1:19-cv-09236-KPF Document 36 Filed 11/20/19 Page 2 of 2




On November 15, Defendants Tether Holdings Limited, Tether
Operations Limited, Tether International Limited, iFinex Inc., BFXNA
Inc., BFXWW Inc., and DigFinex Inc. (together, "Corporate
Defendants") filed a letter requesting leave to file a motion to
dismiss. (Dkt. #28). Plaintiffs have replied to that letter
indicating that they do not oppose the filing of a motion to
dismiss. (Dkt. #35). Plaintiffs are directed to notify the Court
on or before December 2, 2019: (i) whether they wish to amend their
complaint in light of Defendants' pre-motion letter; and (ii) what
steps they contemplate taking regarding the individual defendants
that have not yet appeared in this action.


Dated:      November 20, 2019             SO ORDERED.
            New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
